t c memo united_states tax_court howard e clendenen petitioner v commissioner of internal revenue respondent howard e clendenen inc petitioner v commissioner of internal revenue respondent docket nos filed date paul f christoffers for petitioners john walsh for respondent memorandum opinion vasquez judge these cases are before the court on respondent’s motions for entry of decision under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times background petitioner howard e clendenen inc the corporation is a corporation with a mailing address in des moines iowa on date respondent sent the corporation a notice_of_deficiency determining the following deficiencies in the corporation’s federal income taxes tax_year ended deficiency dollar_figure big_number big_number in this notice_of_deficiency respondent determined that the corporation’s employee_stock_ownership_plan the plan was a nonqualified_plan because it did not meet the requirements of sec_401 on date the corporation filed a petition with the court alleging error in respondent’s determination that the plan is nonqualified on date respondent sent petitioner howard e clendenen mr clendenen a notice_of_deficiency determining deficiencies in his federal income taxes an addition_to_tax and an accuracy-related_penalty as follows addition_to_tax penalty tax_year deficiency sec_6653 sec_6662 a dollar_figure - - big_number dollar_figure - big_number - dollar_figure in this notice_of_deficiency respondent based the determinations on the plan’s being nongqualified on date mr clendenen filed a petition with the court in which mr clendenen referred to the erroneous allegation that said trust is not qualified on date the parties in both cases each filed a joint motion for continuance the parties sought a continuance in order to present the plan qualification issue to the court in a declaratory_judgment action howard be clendenen inc v commissioner docket no 18155-96r because the qualified status of the plan was the significant issue in these cases on date the court granted these motions on date the corporation and mr clendenen each filed a stipulation of settled issues the corporation’s stipulation of settled issues provided in part for the taxable_year ended date the parties agree that the issue designated esop contribution to non-qualified plan in the notice_of_deficiency is consequential to the issue of plan qualification in related docket r for the taxable_year ended date the parties agree that the issue designated deductible dividends to esop in the notice_of_deficiency is consequential to the issue of plan qualification in related docket r for the taxable_year ended date the parties agree that the issue designated non-qualified contribution -- allowed in yr included in in the notice_of_deficiency is consequential to the issue of plan gualification in related docket r - - for the taxable_year ended date the parties agree that the issues designated esop contribution to non-qualified plan and deductible dividends to esop in the notice_of_deficiency are consequential to the issue of plan qualification in related docket r respondent and the corporation signed this stipulation of settled issues mr clendenen’s stipulation of settled issues provided in part for the taxable_year the parties agree that the issue designated employer_contribution and deferred_compensation in the notice_of_deficiency are consequential to the issue of plan qualification in related docket wr for the taxable_year the parties agree that this stipulation resolves all issues in dispute for the taxable_year the parties agree that the remaining issue designated employer_contribution in the notice_of_deficiency is consequential to the issue of plan qualification in related docket r respondent and mr clendenen signed this stipulation of settled issues on date the corporation and mr clendenen also each filed a stipulation to be bound the corporation’s stipulation to be bound stated that the only remaining issues in dispute relate to the plan qualification as asserted in paragraph sec_4 and b in the petition further the corporation’s stipulation to be bound provided in part the adjustments in respondent’s notice_of_deficiency relating to the issues or items asserted in paragraph sec_4 and b of the petition as specified in the preamble shall be determined by the resolution of the qualified status of the howard e clendenen inc employee --- - stock ownership plan in docket no r whether litigated or settled with respect to the following taxpayer name of case howard e clendenen inc v commissioner_tax_court docket no ‘ r hereinafter the controlling case the petitioner in this case is the same as the taxpayer in the controlling case mr clendenen’s stipulation to be bound provided that the only remaining issues in dispute involve the issues asserted in paragraph a of the petition that relate to the plan’s qualification further mr clendenen’s stipulation to be bound provided in part the adjustments in respondent’s notice_of_deficiency relating to the issues or items asserted in paragraph a of the petition as specified in the preamble shall be determined by the resolution of the qualified status of the howard e clendenen inc employee_stock_ownership_plan in docket no r whether litigated or settled with respect to the following taxpayer name of case howard e clendenen inc v commissioner_tax_court docket no ‘ r hereinafter the controlling case all issues involving the above adjustments shall be resolved as if the petitioner in this case were the same as the taxpayer in the controlling case both stipulations to be bound also provided a decision shall be submitted in this case when the decision in the controlling case whether litigated or settled becomes final under sec_7481 upon entry of the decision in the controlling case petitioner consents to the assessment and collection of the deficiencies attributable to the adjustments formulated by reference to the tax court’s opinion notwithstanding the restrictions under sec_6213 the parties agree to this stipulation to be bound - - respondent and the corporation signed the corporation’s stipulation to be bound and respondent and mr clendenen signed mr clendenen’s stipulation to be bound on date the court published its opinion howard ef clendenen inc v commissioner tcmemo_1998_318 docket no 18155-96r the declaratory_judgment affd 207_f3d_1071 8th cir we held that the trust was not a qualified_trust under sec_401 beginning with the plan_year because the annual_additions exceeded the limitations of sec_415 when we found that the elective_deferrals were employer contributions and that those amounts and the amounts paid_by the corporation to mr clendenen as an independent_contractor were not includable in compensation under sec_415 we stated the annual_additions allocated to mr clendenen during each of the plan years and exceed the sec_415 limits petitioner has not argued or established that any corrective measures were taken to reduce these additions see sec_1 b income_tax regs the court_of_appeals for the bighth circuit affirmed our opinion 207_f3d_1071 8th cir affg tcmemo_1998_318 on date respondent filed a motion for entry of decision in each of these cases moving that the court enter a decision pursuant to the stipulations filed by the parties ’ respondent did not file a motion for entry of decision in continued - after concessions ’ the issue for decision is how the stipulations of settled issues and the stipulations to be bound affected the corporation and mr clendenen collectively petitioners discussion the parties dispute the effect of the stipulations respondent argues that the stipulations of settled issues and the continued a related case howard ee clendenen inc employee_stock_ownership_trust v commissioner docket no respondent intends to file such motion for entry of decision after the resolution of the instant motions for entry of decision for the corporation the parties agreed the corporation’s contribution limit shall be increased by dollar_figure for the taxable_year ended date the corporation’s deductible_interest expense shall be increased by dollar_figure for the taxable_year ended date the corporation is entitled to an additional deduction for employment_taxes of dollar_figure for the taxable_year ended date and certain issues are computational in nature and determinable upon final resolution of all issues in dispute further for the corporation respondent conceded the increase to taxable_income of dollar_figure for imputed_interest income for the taxable_year ended date and the increase to taxable_income of dollar_figure for imputed_interest income for the taxable_year ended date mr clendenen conceded increases to taxable_income of dollar_figure for dividend income - imputed_interest and dollar_figure for interest_income for the adjustment of dollar_figure for ttemized deductions for and increases to taxable_income of dollar_figure for dividend income -- imputed_interest and dollar_figure for dividend income - fica tax for respondent conceded for mr clendenen the increase to taxable_income of dollar_figure for capital_gains_and_losses for the addition_to_tax of dollar_figure under sec_6653 for and the addition_to_tax of dollar_figure under sec_6662 for respondent and mr clendenen agreed that this stipulation of settled issues resolved all issues in dispute for - - stipulations to be bound are dispositive of all issues concerning the qualified status of the plan respondent contends that the parties effectively agreed that the party that prevailed with respect to the issue of plan qualification in docket no 96r will also prevail in this case petitioners do not dispute that they are bound by the stipulations instead petitioners dispute the calculations that result from the declaratory_judgment arguing that while the plan was disqualified for the taxable_year ended date the plan was qualified for all years ending thereafter the stipulations of settled issues and the stipulations to be bound provide that all of the remaining issues in these cases shall be resolved on the same basis as those issues are finally resolved in the declaratory_judgment we concluded in the declaratory_judgment and the court_of_appeals for the eighth circuit affirmed that the annual_additions allocated to mr clendenen during each of the plan years and the years in dispute in the instant case exceeded the sec_415 limits even if petitioners sought relief from the stipulations they would not prevail because they have not shown that settlement was the result of mutual mistake or that manifest injustice will result if we enforce the stipulations see rule e 90_tc_315 85_tc_359 korangy v commissioner tcmemo_1989_2 affd 893_f2d_69 4th cir ie the plan is not qualified sec_415 b c howard ef clendenen inc v commissioner tcmemo_1998_318 further when a plan is disqualified under sec_415 the disqualification continues until remedial action is taken 92_tc_1173 corrective action of the sort set forth in the regulations is a prereguisite to requalification of a plan following a violation of sec_415 id pincite van roekel farms v commissioner tcmemo_2000_171 as we stated in the declaratory_judgment the corporation had not argued or established that any corrective measures were taken citing sec_1 b income_tax regs howard eb clendenen inc v commissioner supra petitioners argue that revrul_72_368 1972_2_cb_220 and revrul_73_79 1973_1_cb_194 support their contention that disqualification in a prior year does not prevent the plan from being qualified ina future year when it meets the requirements of sec_401l a we disagree in martin fireproofing we stated that revrul_72_368 supra predates sec_415 which was enacted in and revrul_72_368 supra does not require respondent to qualify a plan sec_1 b income_tax regs provides for retroactive relief when an excess allocation results from forfeitures a reasonable error in estimating compensation or other limited facts and circumstances to be determined by respondent see 92_tc_1173 -- - in the absence of corrective action martin fireproofing v commissioner supra pincite the second point is emphasized in revrul_73_79 in which a plan requalified only after amendment of the plan and a reallocation of contributions made for the years of violation id petitioners also contend that 7_f3d_774 8th cir affg and revg 97_tc_385 is analogous to their situation and supports their argument we disagree first zabolotny involved a different section of the code sec_4975 second sec_4975 did not impose a requirement that a disqualified_person must take affirmative action before a transaction may be corrected id pincite in the instant case the applicable regulations and caselaw require that corrective actions must be taken to requalify a plan that has violated sec_415 martin fireproofing v commissioner supra pincite sec_1 b income_tax regs petitioners provided calculations to establish that the plan was gualified as of the taxable_year ending date in their calculations petitioners have ignored findings from the declaratory_judgment ie dollar_figure treated as an employee sec_4975 imposes excise_taxes on persons who entered into prohibitive transactions with employee pension and benefit plans gualified under the employment retirement income security act of erisa publaw_93_406 88_stat_829 7_f3d_774 8th cir affg and revg 97_tc_385 contribution and dollar_figure treated as an employer_contribution for taxable_year ended date the source of many of petitioners’ calculations ie figures for taxable years ended date and is unclear and such figures are not reflected in the instant records the declaratory_judgment clearly examined the years at issue we do not question those calculations we therefore shall grant respondent’s motions for entry of decision in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we conclude them to be irrelevant or without merit to reflect the foregoing appropriate orders and decisions will be entered
